DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 20170091895 A1, hereinafter Acharya 895) in view of Li et al. (US 20200159587 A1, hereinafter Li) and further in view of ACHARYA et al. (US 20220156874 A1, hereinafter ACHARYA 874).
Regarding claim 1.  Acharya 895 discloses a graphics processing unit (GPU), comprising:
a graphics pipeline circuit (Acharya 895, see par. [0044], GPU 12 includes a graphics pipeline (illustrated in more detail in FIG. 4) that processes tiles (Acharya 895, see par. [0040], draw call (e.g., complete execution of a pixel shader for rendering of a pixel tile).) of a first job during a draw call, the first job comprising a first priority (Acharya 895, see at least par. [0027] In the techniques described in this disclosure, the GPU executes a first set of commands (e. g low priority) via a graphics pipeline of the GPU in response to receiving a draw call (e.g., from a CPU). The draw call defines a plurality of primitives that are to be rendered by the first set of commands, and the graphics pipeline is configured to store data generated during the execution of the first set of commands in local memory of the GPU. Based on need for the GPU to execute a higher priority set of commands (e.g., second set of commands),
a controller circuit (Acharya, see FIGs. 2 and 4, see par. [0063], GPU 12 includes a controller 32) coupled to the graphics pipeline circuit (Acharya 895 see at least par. [0067], controller 32 may configure the graphics pipeline formed by processing units 34 such that in response to the preemption notification), the controller circuit configured to: 
stop the first job (Acharya, see at least par. [0107], Controller 32 may then stop execution of the first set of commands for rendering the one or more primitives, and allow a second set of commands to execute via the graphics pipeline) by resetting the GPU (Acharya 895, see at least par. [0125] In the examples illustrated in FIGS. 5 and 6, preemption may occur by storing all state variables and restarting from a particular position.) to preempt the first job with a second job comprising a second priority that is greater than the first priority (Acharya, see at least par. [0018] This disclosure is directed to preemption techniques for scheduling graphics processing unit (GPU) processes. Preemption refers to having a processor (e.g., GPU) stop execution of a first set of commands for a second set of commands, and then complete the execution of the first set of commands after completing the execution of the second set of commands. For example, a GPU may preempt execution a low-priority set of commands for a higher-priority set of commands.), 


Acharya 895 does not explicitly teach determine whether the first job has been previously preempted one or more times; and adjust at least one of a batch-binning parameter and an image quality parameter to reduce preemption granularity and to reduce a likelihood that the first job will not be preempted.  However, 
Li discloses:
determine whether the first job has been previously preempted one or more times (Li, see at least par. [0075] In a traditional preemptive scheduling method,
the system will determine that job 1 is to be suspended to make space for job 4,
because job 1 has a priority lower than job 4 and a sum of allocated memory of job 1 (2
GB) plus idle memory (1 GB) can satisfy the required memory of job 4 (3 GB) and
[0076] According to an embodiment of the present disclosure, the system will determine
that both job 1 and job 2 are to be preempted, because the priorities of job 1 and job 2
are lower than that of job 4), 

Both Acharya 895 and Li are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing high quality image with determine whether the first job has been previously preempted one or more times as provided by Li. The modification provides an improved system and method to processing the high quality image to avoid runtime failure of preemptive workload and to improve resource utilization (Li, see par. [0055]).
Acharya 895 in view Li does not explicitly teach adjust at least one of a batch-binning parameter and an image quality parameter to reduce preemption granularity and to reduce a likelihood that the first job will not be preempted.  However, 
ACHARYA 874 discloses:
adjust at least one of a batch-binning parameter (ACHARYA 874, see at least par. [0072], Once the high priority workload has been executed, the command processors will resume executing the low priority workload by beginning rendering of the next coarse bin CB4. In some embodiments, the quantity of coarse bins into which a given draw call is divided and the size of each coarse bin are automatically or manually adjustable, and by adjusting the quantity and size of the coarse bins, the preemption granularity is also adjusted.) and an image quality parameter to reduce preemption granularity and to reduce a likelihood that the first job will not be preempted (ACHARYA 874, see at least par.  [0072], the high priority queue 502 includes a high priority workload consisting of a single full draw call command (denoted here as “DC”) that, in the present example, is not configured to be executed in the two-level binning mode, while the low/medium priority queue includes a low priority workload consisting of a single draw call command that has been includes multiple coarse bins CB0-CB5 for execution in the two-level binning mode. For example, if the command processors 122 receive the preemption indicator 506 while executing the coarse bin CB3, the command processors 122 will finish executing the coarse bin CB3, and will then begin executing the high priority workload in the high priority queue 502. Once the high priority workload has been executed, the command processors will resume executing the low priority workload by beginning rendering of the next coarse bin CB4. In some embodiments, the quantity of coarse bins into which a given draw call is divided and the size of each coarse bin are automatically or manually adjustable, and by adjusting the quantity and size of the coarse bins, the preemption granularity is also adjusted.  Examiner interprets the smaller binning is a quality parameter).
Acharya 895, Li and ACHARYA 874 are direct to system and method for preempting job in graphic processing units to processing high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing high quality image with adjust at least one of a batch-binning parameter and an image quality parameter to reduce preemption granularity and to reduce a likelihood that the first job will not be preempted as provided by ACHARYA 874.  The modification provides an improved system and method to processing high quality image and improves the user experience by selecting a less hardware intensive binning mode, such as a two-level binning mode, to render image frames in response to detecting conditions such as low remaining battery life or high processing system temperature in order to reduce power consumption of the processing (ACHARYA 874, see par. [0011]).

Regarding claim 2.  Acharya 895, Li and further in view of ACHARYA 874 further discloses: 
wherein the controller circuit is further configured to stop the first job at a preemption boundary during a draw call or by resetting the GPU (Acharya 895, see at least par. [0107] Controller 32 may then stop execution of the first set of commands for rendering the one or more primitives, and allow a second set of commands to execute via the graphics pipeline. In this way, controller 32 may preempt the execution of the first set of commands, prior to completing the execution of the first set of commands to render the one or more primitives of the draw call, for executing a second set of commands. Subsequent to the execution of the second set of commands, controller 32 may cause GPU 12 to resume execution of the first set of commands.
[0108] In this disclosure, GPU 12 reaches a draw call boundary when all primitives of draw call are rendered.), 

Regarding claim 3. Acharya 895, Li and further in view of ACHARYA 874 further discloses: 
wherein adjusting the batch-binning parameter comprises postponing running tiles during a binning process of the GPU (ACHARYA 874, see at least par. [0071], the GPU 102 is configured to reduce draw call preemption delays by configuring all applicable low priority and medium priority workloads to be executed in the two-level binning mode to be executed. As indicated previously, workloads that are applicable for execution in the two-level binning mode are those that are functionally capable of being executed in the two-level binning mode).
Acharya 895, Li and ACHARYA 874 are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing image wherein adjusting the batch-binning parameter comprises postponing running tiles during a binning process of the GPU as provided by ACHARYA 874.  The modification provides an improved system and method to processing the high quality image to improve the user experience by selecting a less hardware intensive binning mode, such as a two-level binning mode, to render image frames in response to detecting conditions such as low remaining battery life or high processing system temperature in order to reduce power consumption of the processing system or decrease the processing system temperature (ACHARYA 874, see par. [0011]).

Regarding claim 8.  The GPU of claim 1 performs the same steps of claim 8.  Therefore, claim 8 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Regarding claim 9.  The GPU of claim 2 performs the same step of claim 9.  Therefore, claim 9 is further rejected based on the same rationale as claim 2 set forth above and incorporated herein.

Regarding claim 10.  The GPU of claim 3 performs the same step of claim 10.  Therefore, claim 10 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.

Regarding claim 15. A graphics processing unit (GPU) of claim 15 performs same steps of claim 1 (except image quality parameter). Therefore, claim 15 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.
 
Regarding claim 16. The GPU of claim 16 performs same step of claim 3. Therefore, claim 16 is further rejected based on the same rationale as claim 2 set forth above and incorporated herein.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 20170091895 A1, hereinafter Acharya 895) in view of Li et al. (US 20200159587 A1, hereinafter Li) and further in view of ACHARYA et al. (US 20220156874 A1, hereinafter ACHARYA 874) as applied claims 1, 8 and 15 above and further in view of Baral et al. (US 20170161863 A1, hereinafter Baral).
Regarding claim 4.  Acharya 895, Li and further in view of ACHARYA 874 does not explicitly teach wherein adjusting the batch-binning parameter comprises increasing a number of tiles for backend rendering by the GPU.  However,
Baral discloses:
wherein adjusting the batch-binning parameter comprises increasing a number of tiles for backend rendering by the GPU (Baral, see at least par. [0085], ) [0085] While GPU 12 is rendering the tile, rendering backend unit 35 may dynamically increase or decrease the size of the bounding boxes as well as generate new bounding boxes. At the end, rendering backend unit 35 may store information in registers indicating the storage locations of GPU cache 14 that are encompassed by the bounding boxes.).
Acharya 895, Li, ACHARYA 874 and Baral are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing image wherein adjusting the batch-binning parameter comprises postponing running tiles during a binning process of the GPU as provided by ACHARYA 874.  The modification provides an improved system and method for processing the high quality image to limit the amount of graphics data stored in the local and save the system memory space (Baral, see at least par. [0004]).
Regarding claim 11.  The GPU of claim 4 performs the same step of claim 11.  Therefore, claim 11 is further rejected based on the same rationale as claim 4 set forth above and incorporated herein.

Regarding claim 17. The GPU of claim performs same step of claim 4. Therefore, claim 17 is further rejected based on the same rationale as claim 4 set forth above and incorporated herein.

Claims 5, 7, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 20170091895 A1, hereinafter Acharya 895) in view of Li et al. (US 20200159587 A1, hereinafter Li) and further in view of ACHARYA et al. (US 20220156874 A1, hereinafter ACHARYA 874) as applied claims 1, 8 and 15 above and further in view of Sundaram et al. (US 20200226822 A1, hereinafter Sundaram).
Regarding claim 5.  Acharya 895, Li and further in view of ACHARYA 874 does not explicitly teach wherein the GPU supports multi-sample anti-aliasing, and wherein adjusting the batch-binning parameter comprises reducing a quality of anti- aliasing.  However, 
Sundaram discloses:
wherein the GPU supports multi-sample anti-aliasing, and wherein adjusting the batch-binning parameter comprises reducing a quality of anti- aliasing (Sundaram, see at least par. [0040] FIG. 5B is a series of images 500B. The image 512 is an input image. Areas with potentially aliased content are determined in the input image based on the scale factor. These areas may be, for example, the siding on the building in the input image 512. The siding includes multiple horizontal lines that may be aliased when downscaled, as illustrated in the downscaled output 514. The content based anti-aliasing as described herein is illustrated by the output image 516. In the output image 516, aliasing near the siding in image 516 is substantially reduced or eliminated).
Acharya 895, Li, ACHARYA 874 and Sundaram are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing high quality image with wherein the GPU supports multi-sample anti-aliasing, and wherein adjusting the batch-binning parameter comprises reducing a quality of anti- aliasing as provided by Sundaram.  The modification provides an improved system and method that processes the high quality image and in addition improves the visual quality of the output image significantly in addition to being hardware efficient and simple (Sundaram, par. [0015]).

Regarding claim 7.  Acharya 895, Li, further in view of ACHARYA 874 and further in view of Sundaram further discloses wherein the GPU is part of a System of a Chip (SoC) (Acharya 895, see at least par. [0036], GPU 12 may be located on the same microchip as CPU 6 forming a system on a chip (SoC). GPU 12 may include one or more processors, such as one or more microprocessors, application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), digital signal processors (DSPs), or other equivalent integrated or discrete logic circuitry), and the GPU that supports high quality upscaling, and wherein adjusting the batch-binning parameter comprises decreasing an input resolution of the first job and increasing an upscaling of the first job (Sundaram, see at least par. [0013] A variety of applications may require image scaling, which can include image upscaling and image downscaling. Image upscaling may increase a size of the input image, while image downscaling may decrease the size of the input image. Generally, image upscaling is accomplished using a reconstruction filter. Image downscaling is typically accomplished by downsampling a smaller output image from a higher-resolution input image.).
Acharya 895, Li, ACHARYA 874 and Sundaram are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing high quality image with the GPU that supports high quality upscaling, and wherein adjusting the batch-binning parameter comprises decreasing an input resolution of the first job and increasing an upscaling of the first job as provided by Sundaram.  The modification provides an improved system and method that processes the high quality image and in addition improves the visual quality of the output image significantly in addition to being hardware efficient and simple (Sundaram, par. [0015]).

Regarding claim 12.  The GPU of claim 5 performs the same steps of claim 12.  Therefore, claim 12 is further rejected based on the same rationale as claim 5 set forth above and incorporated herein.

Regarding claim 14.  The GPU of claim 7 performs the same steps of claim 14.  Therefore, claim 14 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.

Regarding claim 18. The GPU of claim performs same step of claim 5. Therefore, claim 18 is further rejected based on the same rationale as claim 5 set forth above and incorporated herein.

Regarding claim 20. The GPU of claim performs same step of claim 7. Therefore, claim 20 is further rejected based on the same rationale as claim 7 set forth above and incorporated herein.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 20170091895 A1, hereinafter Acharya 895) in view of Li et al. (US 20200159587 A1, hereinafter Li) and further in view of ACHARYA et al. (US 20220156874 A1, hereinafter ACHARYA 874) as applied claims 1, 8 and 15 above and further in view of Hirvonen et al. (US 20220269340 A1, hereinafter Hirvonen).
Regarding claim 6.  Acharya 895, Li and further in view of ACHARYA 874 does not explicitly teach wherein the GPU supports variable rate shading, and wherein adjusting the batch-binning parameter comprises decreasing a shading rate quality.
wherein the GPU supports variable rate shading, and wherein adjusting the batch-binning parameter comprises decreasing a shading rate quality (Hirvonen, see at least par. [0116], The finer shading rate provides a higher resolution in the given region of the given output image as compared to the coarser shading rate which provides a lower resolution in the remaining region of the given image. In an example, the shading rate of the first region of the first output image may be 2*2, while the shading rate of the remaining region of the first output image may be 4*4. Likewise, the shading rate of the second region of the second output image may be 1*1, while the shading rate of the remaining region of the second output image may be 2*2.). 
Acharya, Li, ACHARYA 874 and Hirvonen are direct to system and method for preempting job in graphic processing units to process high quality image.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Acharya 895, with the modification of processing high quality image with wherein the GPU supports variable rate shading, and wherein adjusting the batch-binning parameter comprises decreasing a shading rate quality as provided by Hirvonen.  The modification provides an improved system and method for processing the high quality image and improves impressiveness and realism of user's experience within the XR environment. (see par. [0122]).

Regarding claim 13.  The GPU of claim 6 performs the same step of claim 13.  Therefore, claim 13 is further rejected based on the same rationale as claim 6 set forth above and incorporated herein.

Regarding claim 19. The GPU of claim performs same step of claim 6. Therefore, claim 19 is further rejected based on the same rationale as claim 6 set forth above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2616                                                                                                                                                                                                        

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616